 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Jason Lee Harris,                               No. CV-18-02860-PHX-JAT (CDB)
10                    Plaintiff,                         ORDER
11       v.
12       Unknown Montoya, et al.,
13                    Defendants.
14
15            Pending before the Court is Plaintiff’s “Motion to Object to Magistrate Judge Burns’
16   denying of Plaintiff’s Motion for Sanctions Against Defendant.” (Doc. 47).1 In his Motion
17   for Sanctions, Plaintiff seeks $3,500,000.00 in sanctions against Defendants for making a
18   factual assertion on summary judgment with which Plaintiff disagrees. (Doc. 42).
19            In nondispositive matters, a district judge “must consider timely2 objections and
20   modify or set aside any part of the [magistrate judge’s] order that is clearly erroneous or is
21   contrary to law.” Fed. R. Civ. P. 72(a). As to the clearly erroneous standard, the Court
22   will overturn a Magistrate Judge’s decision only if it is the result of “clear error.”
23   Maisonville v. F2 America, Inc., 902 F.2d 746, 747 (9th Cir. 1990) (citations omitted).
24   Under this standard of review, the Magistrate Judge’s decision is “not subject to de novo
25   determination,” and the Court “may not simply substitute its judgment for that of the
26   1
       To the extent Plaintiff was also objecting to the Magistrate Judge’s denial of his motion
     to recuse, that issue is moot because this case was referred to a different Magistrate Judge.
27   (Doc. 48).
28   2
       A party must serve and file its objections to an order within 14 days after being served
     with a copy of the order. Fed. R. Civ. P. 72(a).
 1   deciding court.” Grimes v. City and Cnty. of San Francisco, 951 F.2d 236, 241 (9th Cir.
 2   1991). To find clear error, the Court must have a “definite and firm conviction that a
 3   mistake has been committed.” Easley v. Cromartie, 532 U.S. 234, 242 (2001).
 4          Here, the Magistrate Judge ruled that Plaintiff’s remedy for disagreeing with a
 5   factual assertion made by Defendant on summary judgment was to oppose the summary
 6   judgment motion. (Doc. 46 at 2). The summary judgment motion remains pending. On
 7   this record, the Court agrees with the Magistrate Judge that there is no basis for Rule 11
 8   sanctions. (Id.).
 9          Therefore,
10          IT IS ORDERED that the decision of the Magistrate Judge is affirmed and the
11   “Motion to Object” (Doc. 47) is denied.
12          Dated this 9th day of April, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
